                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

MONTY BROWN                                                                         PLAINTIFF

V.                                                    CIVIL ACTION NO. 1:18-CV-122-SA-RP

YELLOW JACKET MANAGEMENT, INC.,
GAS ISLAND CORPORATION, and
BOARDTOWN GROOMING CORPORATION                                                  DEFENDANTS

                                            ORDER

       The Plaintiff in this case filed an Amended Complaint [18] in response to two pending

Motions to Dismiss filed by Gas Island Corporation [10], and Yellow Jacket Management, Inc.

[12]. The filing of the Amended Complaint moots the previously filed Motions to Dismiss. Indeed,

both Motions have been re-urged relative to the Amended Complaint. See Motions [23, 25].

       Given this procedural posture, the Court dismisses the two earlier filed Motions to Dismiss

without prejudice as moot.

       It is SO ORDERED, on this the 26th day of October, 2018.

                                                    /s/ Sharion Aycock
                                                    UNITED STATES DISTRICT JUDGE
